DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the RCE-amendment dated 03/01/22. The same grounds of rejections are maintained in this final as in the final dated 12/21/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US 2013/0004380 A1).
Regarding claims 1 and 13, Yoo discloses a sterilizing apparatus and a method [0001] for sterilizing material, comprising:
a sterilizing chamber (Fig.1:11) configured to receive the material;
a vaporizer (Fig.1:13) configured to vaporize sterilant supplied from a sterilant source and the vaporizer is capable of heating ambient filtered air supplied to the vaporizer (the ambient filtered air entering the sterilization apparatus 10 through pressure release valve tube 22 is capable of supplying 
a vacuum (Fig.1:15) apparatus configured to evacuate the sterilizing chamber;
a controller (Fig.2:41 and [0074, 0099-0100]) configured to conduct a sterilization cycle in the sterilizing chamber to expose the material to the vaporized sterilant and an aeration cycle in the sterilizing chamber to remove residuals of the vaporized sterilant absorbed or adsorbed by the material during the sterilization cycle, the controller being further configured to conduct a plurality of sterilization pulses and a plurality of sterilization vacuum pulses during the sterilization cycle and a plurality of aeration pulses and a plurality of aeration vacuum pulses during the aeration cycle, each of the sterilization pulses being conducted by the controller to provide the sterilizing chamber with a sterilization atmosphere comprising the vaporized sterilant, each of the sterilization vacuum pulses being conducted by the controller to evacuate the provided sterilization atmosphere from the sterilizing chamber, each of the aeration pulses being conducted by the controller to provide the sterilizing chamber with an aeration atmosphere comprising the heated filtered air to vaporize the absorbed or adsorbed residuals into the provided aeration atmosphere, each of the aeration vacuum pulses being conducted by the controller to evacuate the provided aeration atmosphere including the vaporized residuals from the sterilizing chamber;
receiving [0076] the material in a sterilizing chamber; 
vaporizing sterilant [0078] supplied to a vaporizer from a sterilant source; 
exposing the material to the vaporized sterilant [0079] by conducting a sterilization cycle in the sterilizing chamber, the exposing of the material comprising: 
conducting a plurality of sterilization pulses [0079] to provide the sterilizing chamber with a sterilization atmosphere comprising the vaporized sterilant; and 

using the vaporizer ([0066; 0068]; the heated evaporator 32 in Fig.1 is deemed to inherently heat the ambient filtered air from 19 and 22) to heat ambient filtered air supplied from an ambient filtered air source [0065] to the vaporizer; and 
removing residuals of the vaporized sterilant absorbed or adsorbed by the material during the sterilization cycle by conducting an aeration cycle in the sterilizing chamber, the removing of the residuals comprising: 
conducting a plurality of aeration pulses [0099-0010] to provide the sterilizing chamber with an aeration atmosphere comprising the heated filtered air to vaporize the absorbed or adsorbed residuals; and 
conducting a plurality of aeration vacuum pulses [0099-00100] to evacuate the provided aeration atmosphere including the vaporized residuals from the sterilizing chamber.
Regarding claim 2, Yoo discloses heating means for (this clause is interpreted as to invoke 112(f) and is equivalent to 25 and 26 in Fig.1) heating an outer wall of the sterilizing chamber, the heating means being configured to provide heat to the sterilizing chamber,
wherein the outer wall [0063] of the sterilizing chamber is configured to conduct the heat provided by the heating means therethrough to the provided sterilization atmosphere and the provided aeration atmosphere within the sterilizing chamber to respectively increase and maintain temperatures thereof, and wherein the controller (Fig.2:41 and [0074, 0099-0100]) is further configured to operate the heating means to respectively increase and maintain a temperature of the provided sterilization atmosphere and the provided aeration atmosphere with the heat conducted through the outer wall of the sterilizing chamber.

Regarding claims 4 and 16, Yoo discloses that the heating means comprises a plurality of resistive heating bands [0067] that are powered by a power source.
Regarding claims 5 and 17, Yoo discloses that the sterilant is hydrogen peroxide (Fig.1:14).
Regarding claims 6 and 18, Yoo discloses that the controller (Fig.2:41 and [0074, 0099-0100]) is further configured to conduct a plurality of aeration sets within the aeration cycle, each of the aeration sets being conducted by the controller to include one or more of the aeration pulses and one or more of the aeration vacuum pulses, each of the aeration pulses comprising one or more aeration washes of the heated filtered air.
Regarding claims 7 and 19, Yoo discloses that the controller (Fig.2:41 and [0074, 0099-0100]) is further capable of being configured to conduct the aeration washes at a pressure in a range from 100 Torr to 760 Torr.
Regarding claim 8, Yoo discloses that the controller (Fig.2:41 and [0074, 0099-0100]) is further capable of being configured to conduct a conditioning cycle in the sterilizing chamber prior to conducting the sterilization cycle to condition the material for the sterilization cycle, wherein the controller is further configured to conduct a plurality of conditioning pulses and a plurality of conditioning vacuum pulses during the conditioning cycle, each of the conditioning pulses being conducted by the controller to provide the sterilizing chamber with a conditioning atmosphere comprising the heated filtered air, each of the conditioning vacuum pulses being conducted by the controller to evacuate the provided conditioning atmosphere from the sterilizing chamber.

Regarding claim 10, Yoo discloses that the aeration pulses [0099-0010] conducted by the controller correspond with the conditioning pulses conducted by the controller.
Regarding claim 11, Yoo discloses that the controller (Fig.2:41 and [0074, 0099-0100]) is further capable of being configured to conduct a plurality of conditioning sets within the conditioning cycle, each of the conditioning sets being conducted by the controller to include one or more of the conditioning pulses and one or more of the conditioning vacuum pulses, each of the conditioning pulses comprising one or more conditioning washes of the heated filtered air, and wherein the aeration washes correspond with the conditioning washes.
Regarding claim 12, the apparatus of Yoo discloses is capable of sterilizing material that includes one or more of medical devices and medical instruments.
Regarding claim 14, Yoo discloses providing [0067] heat to the sterilizing chamber by heating an outer wall of the sterilizing chamber via heating means; and conducting the heat provided by the heating means through the outer wall of the sterilizing chamber to the provided sterilization atmosphere and the provided aeration atmosphere to respectively increase and maintain temperatures thereof.
Regarding claim 15, Yoo discloses that the heating means comprises a jacket heater [0067] that surrounds the outer wall of the sterilizing chamber, and wherein the heat is provided to the jacket heater through a medium that is heated externally by a heat source, circulated through the jacket heater, and recycled from the jacket heater for further heating by the heat source.
Regarding claim 20, Yoo discloses conditioning the material (Fig.2:41 and [0074, 0099-0100]) for the sterilization cycle by conducting a conditioning cycle in the sterilizing chamber, the conditioning of the material comprising: conducting a plurality of conditioning pulses to provide the sterilizing chamber 
Regarding claim 21, Yoo discloses that the aeration cycle (Fig.2:41 and [0074, 0099-0100]) corresponds with the conditioning cycle.
Regarding claim 22, Yoo discloses that the aeration pulses (Fig.2:41 and [0074, 0099-0100]) correspond with the conditioning pulses.
Regarding claim 23, Yoo discloses conducting a plurality of conditioning sets (Fig.2:41 and [0074, 0099-0100]) within the conditioning cycle, each of the conditioning sets including one or more of the conditioning pulses and one or more of the conditioning vacuum pulses, wherein the conducting of the conditioning pulses comprises one or more conditioning washes of the heated filtered air, and wherein the aeration washed correspond with the conditioning washes.
Regarding claim 24, Yoo discloses comprising: controlling (Fig.2:41 and [0074, 0099-0100]) the conducting of the sterilizing cycle and the conducting of the aeration cycle using a controller.
Response to Arguments
Applicant's arguments filed on 03/01/22 have been fully considered but they are not persuasive. 
On page 8 of the Remarks/Arguments section, Applicant agues the following that the ambient filtered air introduced through filter 19 of Yoo is not supplied to evaporator 13. 
The examiner respectfully disagrees. The vaporizer (Fig.1:13) in Yoo is configured to vaporize sterilant supplied from a sterilant source and the vaporizer is deemed to heat the ambient filtered air supplied from an ambient filtered air source (Fig.1:19 and 22; [0064-0068]). The only air that enters Yoo sterilization chamber 10 is through ambient filtered air through filter 19 via pressure release valve 22 then into sterilization chamber 11. This filtered and heated air is deemed capable of traveling into evaporator 13 via hydrogen peroxide supply adjusting valve 20. The evaporator 13 in Yoo is heated [0068] and it is heating the filtered ambient air inputted via filter 19 through valve 22 into housing 12. The heated hydrogen peroxide vapor is deemed to heat, in addition to the other heating source, the ambient filtered air introduced through filter 19 as shown in Fig.1.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798